Case 8:17-cv-01551-DOC-JDE Document 131 Filed 03/04/19 Page 1 of 8 Page ID #:11759




     1 PAYNE & FEARS LLP
       Attorneys at Law
     2 Daniel L. Rasmussen (State Bar No. 120276)
       dlr@paynefears.com
     3 Philip K. Lem (State Bar No. 282480)
       pkl@paynefears.com
     4 4 Park Plaza, Suite 1100
       Irvine, California 92614
     5 Telephone: (949) 851-1100
       Facsimile: (949) 851-1212
     6
       BROWNE GEORGE ROSS LLP
     7 Keith J. Wesley (State Bar No. 229276)
         kwesley@bgrfirm.com
     8 Carl Alan Roth (State Bar No. 151517)
         croth@bgrfirm.com
     9 2121 Avenue of the Stars, Suite 2800
       Los Angeles, California 90067
    10 Telephone: (310) 274-7100
       Facsimile: (310) 275-5697
    11
       Attorneys for Defendant
    12 Imprimis Pharmaceuticals, Inc.
    13
    14                                  UNITED STATES DISTRICT COURT
    15                CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
    16
    17 ALLERGAN USA, INC.,                            Case No. 8:17-cv-01551-DOC-JDE
                                                      The Honorable David O. Carter
    18                     Plaintiff,                 DEFENDANT IMPRIMIS
    19                                                PHARMACEUTICALS, INC.’S
                     vs.                              EX PARTE APPLICATION
    20                                                FOR EXPEDITED BRIEFING AND
                                                      HEARING ON MOTION FOR
    21 IMPRIMIS PHARMACEUTICALS,                      CONTINUANCE OF PRE-TRIAL
       INC.,
    22                                                CONFERENCE AND TRIAL;
                                                      DECLARATION OF KEITH J.
                 Defendant.                           WESLEY IN SUPPORT THEREOF
    23
    24                                                Final Pretrial Conference:
                                                                   April 1, 2019, 8:30 a.m.
    25                                                Trial Date: April 9, 2019, 8:30 a.m.
    26
    27
    28
         1207234.1                                                  Case No. 8:17-cv-01551-DOC-JDE
          DEFENDANT’S EX PARTE APPLICATION FOR EXPEDITED BRIEFING AND HEARING ON MOTION FOR
                    CONTINUANCE OF PRE-TRIAL CONFERENCE AND TRIAL; DECLARATION
Case 8:17-cv-01551-DOC-JDE Document 131 Filed 03/04/19 Page 2 of 8 Page ID #:11760




     1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
     2               PLEASE TAKE NOTICE that defendant Imprimis Pharmaceuticals, Inc.
     3 (“Defendant” or “Imprimis”), applies ex parte for an Order permitting expedited
     4 briefing and hearing (if necessary) on Defendant’s Motion for Continuance of the
     5 Pre-Trial Conference and Trial (the “Motion”) (Dkt. 130).
     6               This Application is based on the following grounds:
     7                    On March 1, 2019, Defendant filed the Motion.
     8                    As set forth in the Motion, Defendant respectfully requests a first, one-
     9                     time, brief continuance of the pre-trial conference and trial in this
    10                     matter: (a) to avoid the unnecessary expenditure of time and resources
    11                     preparing pre-trial filings that may be rendered moot or substantially
    12                     obsolete based on the Court’s ruling on summary judgment and the
    13                     motion for a stay under the primary jurisdiction doctrine; (b) to afford
    14                     the parties adequate time between the ruling on summary judgment to
    15                     participate in good faith in a mediation with former Magistrate Judge
    16                     Nagle; (c) to afford Defendant time to review and analyze documents
    17                     recently produced by Allergan; and (d) to provide Defendant a
    18                     reasonable period of time to prepare for trial in this case following the
    19                     ruling on the pending motions and participation in the mediation.
    20                    Hearing the Motion on regular notice would require that it be heard on
    21                     April 1, 2019. (The Notice of Motion incorrectly set the hearing for
    22                     March 25, which would not afford the standard notice period, and will
    23                     be corrected if this application is denied.) By the time of the April 1
    24                     hearing, however, the parties will have already filed the pre-trial
    25                     documents that will likely need substantial revision or have become
    26                     obsolete, and the parties will only have a week to prepare for an
    27                     important trial, the scope of which will have remained uncertain until a
    28                     week prior at most.
         1207234.1
                                                 -1-                Case No. 8:17-cv-01551-DOC-JDE
          DEFENDANT’S EX PARTE APPLICATION FOR EXPEDITED BRIEFING AND HEARING ON MOTION FOR
                    CONTINUANCE OF PRE-TRIAL CONFERENCE AND TRIAL; DECLARATION
Case 8:17-cv-01551-DOC-JDE Document 131 Filed 03/04/19 Page 3 of 8 Page ID #:11761




     1                    For this reason, Defendant respectfully requests that the Motion be
     2                     briefed and heard on shortened time.
     3               This application is brought under Local Rule 7-19 and is based on this Notice,
     4 the Memorandum of Points and Authorities in support thereof, the Declaration of
     5 Keith J. Wesley, all pleadings and papers on file in this action, and all matters as
     6 may be presented to the Court at or prior to a hearing on this application.
     7               As described in more detail in the accompanying declaration, defendant’s
     8 counsel communicated with plaintiff’s counsel to inform plaintiff of the nature of
     9 the relief being sought and to ascertain plaintiff’s position. Counsel for plaintiff
    10 initially represented that plaintiff would not oppose a briefing schedule with
    11 plaintiff’s opposition due on March 6 and the matter set for hearing on March 11.
    12 Defendant’s counsel requested that defendant be afforded a reply due on March 8.
    13 On March 4, 2019, plaintiff’s counsel represented that plaintiff would not agree or
    14 stipulate to any briefing schedule that allows for defendant to file a reply.
    15
         Dated: March 4, 2019                     PAYNE & FEARS LLP
    16                                            Attorneys at Law
    17                                                Daniel L. Rasmussen
                                                      Philip K. Lem
    18                                            BROWNE GEORGE ROSS LLP
    19                                                Keith J. Wesley
                                                      Carl Alan Roth
    20
    21                                            By:        /s/Keith J. Wesley
    22
                                                  Attorneys for Defendant
    23                                            Imprimis Pharmaceuticals, Inc.
    24
    25
    26
    27
    28
         1207234.1
                                                 -2-                Case No. 8:17-cv-01551-DOC-JDE
          DEFENDANT’S EX PARTE APPLICATION FOR EXPEDITED BRIEFING AND HEARING ON MOTION FOR
                    CONTINUANCE OF PRE-TRIAL CONFERENCE AND TRIAL; DECLARATION
Case 8:17-cv-01551-DOC-JDE Document 131 Filed 03/04/19 Page 4 of 8 Page ID #:11762




     1                      MEMORANDUM OF POINTS AND AUTHORITIES
     2               Good cause exists to permit briefing and a hearing (if necessary) on
     3 Defendant’s Motion for a Continuance of Pre-Trial Conference and Trial (the
     4 “Motion”) (Dkt. 130), on an expedited basis.
     5               The parties have filed voluminous dueling summary judgment motions, and
     6 Defendant has filed, alternatively, a motion to stay based on the primary jurisdiction
     7 doctrine. The Court continued the hearing on the summary judgment and stay
     8 motions to March 26, 2019, with the pre-trial conference set for April 1 and trial for
     9 April 9. Therefore, as things currently stand, the parties’ pre-trial filings, including,
    10 for example, the exhibit list, motions in limine, and the final pre-trial conference
    11 order – are due prior to the ruling on summary judgment and a stay, and the
    12 summary judgment ruling will be issued (at most) two weeks before trial. For that
    13 reason, and others set forth in the Motion, on February 20, 2019, Defendant asked
    14 Plaintiff to stipulate to a brief, first, and one-time continuance of the pre-trial
    15 conference and trial. On February 27, Plaintiff stated that it intended to oppose the
    16 continuance. Defendant filed the Motion two days later.
    17               If the Motion is heard on regular notice, one of the key benefits of the relief
    18 sought in the Motion – i.e., avoiding the extensive time and expense of preparing
    19 pre-trial filings that will likely be rendered inaccurate and/or obsolete – will be
    20 eliminated. Furthermore, the Motion is not voluminous or complex, and Defendant
    21 believes it is likely the Court will be able to rule on the Motion without the need for
    22 a hearing.
    23               Therefore, Defendant respectfully requests the Court to allow expedited
    24 briefing and hearing on the Motion. Alternatively, for the reasons set forth in the
    25 Motion itself, Defendant respectfully requests the Court to enter a continuance of
    26 the pre-trial conference and trial dates.1
    27
         1
    28               Pursuant to Local Rule 7-19, Defendant states Plaintiff is represented by
         1207234.1
                                                    -3-                Case No. 8:17-cv-01551-DOC-JDE
             DEFENDANT’S EX PARTE APPLICATION FOR EXPEDITED BRIEFING AND HEARING ON MOTION FOR
                       CONTINUANCE OF PRE-TRIAL CONFERENCE AND TRIAL; DECLARATION
Case 8:17-cv-01551-DOC-JDE Document 131 Filed 03/04/19 Page 5 of 8 Page ID #:11763




     1        Respectfully Submitted:
     2 Dated: March 4, 2019                 PAYNE & FEARS LLP
                                            Attorneys at Law
     3
                                                Daniel L. Rasmussen
     4                                          Philip K. Lem
                                            BROWNE GEORGE ROSS LLP
     5
                                                Keith J. Wesley
     6                                          Carl Alan Roth
     7
                                            By:         /s/Keith J. Wesley
     8
     9                                      Attorneys for Defendant
                                            Imprimis Pharmaceuticals, Inc.
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26 Joseph Akrotirianakis, Esq. (jakro@kslaw.com), Aaron Craig, Esq.
    27 (acraig@kslaw.com), and Kathryn Kuhn, Esq. (kkuhn@kslaw.com), of King &
       Spalding LLP, 633 West Fifth Street, Suite 1700, Los Angeles, CA 90071, (213)
    28
       443-4313.
       1207234.1
                                               -4-              Case No. 8:17-cv-01551-DOC-JDE
         DEFENDANT’S EX PARTE APPLICATION FOR EXPEDITED BRIEFING AND HEARING ON MOTION FOR
                   CONTINUANCE OF PRE-TRIAL CONFERENCE AND TRIAL; DECLARATION
Case 8:17-cv-01551-DOC-JDE Document 131 Filed 03/04/19 Page 6 of 8 Page ID #:11764




     1                            DECLARATION OF KEITH J. WESLEY
     2               I, Keith J. Wesley, declare and state as follows:
     3               1.    I am an attorney at law, duly admitted to practice before this Court and
     4 all courts of the State of California. I am a partner with Browne George Ross LLP,
     5 counsel of record for Defendant Imprimis Pharmaceuticals, Inc. in this matter. I
     6 have firsthand, personal knowledge of the facts set forth below and if called as a
     7 witness could competently testify thereto.
     8               2.    On January 28, 2019, both Allergan and Imprimis filed motions for
     9 summary judgment, and Imprimis filed a renewed motion to stay the case under the
    10 primary jurisdiction doctrine. Dkt Nos. 93-112. The filings both in support of and
    11 in opposition to the motions are extensive. The issues raised by the motions –
    12 particularly arguments regarding the interpretation and enforcement of the Drug
    13 Quality & Security Act – will affect not only the parties, but likely a variety of third
    14 parties nationwide as well, from the FDA and state pharmacy boards to other
    15 compounders to doctors to patients.
    16               3.    On February 19, 2019, the Court continued the hearing on the parties’
    17 respective motions from February 25, 2019 to March 26, 2019. Dkt. No. 126. That
    18 same day, the Court also continued the pre-trial conference from March 25, 2019 to
    19 April 1, 2019. Dkt. No. 127.
    20               4.    Based on the current case schedule, the parties will be required to file
    21 the following pre-trial documents prior to the hearing on the parties’ summary
    22 judgment motion and Imprimis’s stay motion: exhibit list, witness list, memoranda
    23 of contentions of fact and law, motions in limine, and final pretrial conference order.
    24 In addition, other joint filings, including jury instructions, a special verdict form,
    25 and statement of the case are currently due only eight days after the hearing on
    26 summary judgment.
    27
    28
         1207234.1
                                                 -5-                Case No. 8:17-cv-01551-DOC-JDE
          DEFENDANT’S EX PARTE APPLICATION FOR EXPEDITED BRIEFING AND HEARING ON MOTION FOR
                    CONTINUANCE OF PRE-TRIAL CONFERENCE AND TRIAL; DECLARATION
Case 8:17-cv-01551-DOC-JDE Document 131 Filed 03/04/19 Page 7 of 8 Page ID #:11765




     1               5.    The parties have agreed to schedule a mediation after the Court’s ruling
     2 on summary judgment. Both sides agree that participating in a mediation prior to
     3 the summary judgment and related rulings will not be productive.
     4               6.    For those reasons, and others set forth at Docket No. 130, I requested
     5 that plaintiff agree to a brief, first-time continuance of the pre-trial conference and
     6 trial.
     7               7.    I first made my request by email on February 20 – i.e., the day after the
     8 Court continued the summary judgment hearing. Attached hereto as Exhibit 1 is a
     9 true and correct copy of my February 20 email.
    10               8.    I am informed that, while both attending a deposition on February 21,
    11 counsel for plaintiff told my colleague, Carl Roth, that he would get back to us on
    12 the requested continuance as soon as he had an answer.
    13               9.    On February 27, I sent a follow-up email, requesting plaintiff’s position
    14 on the requested continuance and noting that we would move ex parte the following
    15 day absent a stipulation. In response, plaintiff’s counsel disputed the procedural
    16 propriety of an ex parte application, but said he would not oppose an ex parte
    17 request for an order shortening the notice period on a motion seeking a continuance.
    18 Further communications followed, and all counsel agreed in principle to plaintiff’s
    19 opposition being due on March 6 and a hearing on March 11. Attached hereto as
    20 Exhibit 2 is a true and correct copy of the February 27 email string.
    21               10.   On February 28, I circulated to opposing counsel a joint stipulation that
    22 set a briefing schedule of March 6 for the opposition to the motion, March 8 for any
    23 reply, and a hearing on March 11. The following day, I received an email
    24 requesting a telephonic discussion, and I participated in such a discussion with
    25 opposing counsel, regarding the proposed stipulation, as well as an additional
    26 ground for the requested continuance – i.e., recently produced documents by
    27 plaintiff. Attached hereto as Exhibit 3 is a true and correct copy of the February 28
    28 and March 1 emails.
         1207234.1
                                                 -6-                Case No. 8:17-cv-01551-DOC-JDE
          DEFENDANT’S EX PARTE APPLICATION FOR EXPEDITED BRIEFING AND HEARING ON MOTION FOR
                    CONTINUANCE OF PRE-TRIAL CONFERENCE AND TRIAL; DECLARATION
Case 8:17-cv-01551-DOC-JDE Document 131 Filed 03/04/19 Page 8 of 8 Page ID #:11766




     1               11.   Shortly after the telephone call on March 1, further email
     2 correspondence ensued, with opposing counsel requesting to review at least a draft
     3 of the motion for a continuance prior to deciding whether to agree to a shortened
     4 briefing schedule or not. I ultimately responded that we would file the motion the
     5 same day and this ex parte application for expedited briefing on Monday, March 4.
     6 I requested that, in the interim, opposing counsel inform me if plaintiff intended to
     7 oppose the ex parte, in full or part. Attached hereto as Exhibit 4 is a true and correct
     8 copy of the aforementioned March 1 email string.
     9               12.   On March 4, 2019, opposing counsel represented that plaintiff would
    10 not agree or stipulate to any briefing schedule that allows for defendant to file a
    11 reply. Attached hereto as Exhibit 5 is a true and correct copy of the March 4 email
    12 from opposing counsel.
    13               Executed this 4th day of March 2019, at Los Angeles, California.
    14               I declare under penalty of perjury under the laws of the United States of
    15 America that the foregoing is true and correct.
    16
    17                                                   /s/Keith J. Wesley
                                                         Keith J. Wesley
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         1207234.1
                                                 -7-                Case No. 8:17-cv-01551-DOC-JDE
          DEFENDANT’S EX PARTE APPLICATION FOR EXPEDITED BRIEFING AND HEARING ON MOTION FOR
                    CONTINUANCE OF PRE-TRIAL CONFERENCE AND TRIAL; DECLARATION
